IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


 GERALD HOWELL,                                   : No. 19 EAP 2020
                                                  :
                         Appellant                :
                                                  :
                                                  :
                v.                                :
                                                  :
                                                  :
 TOM WOLF, GOVERNOR OF                            :
 PENNSYLVANIA, AND THE GENERAL                    :
 ASSEMBLY,                                        :
                                                  :
                         Appellees                :


                                          ORDER



PER CURIAM

       AND NOW, this 24th day of February, 2021, the “Motion for Extension of Time

Nunc Pro Tunc” is DENIED. Given the absence of a brief from Appellant, the appeal is

DISMISSED.           Cf. Pa.R.A.P. 2188 (allowing for the dismissal of an appeal for the

appellant’s failure to file a brief).